  Case 1:20-cv-04839-LDH-RLM Document 10 Filed 12/16/20 Page 1 of 3 PageID #: 44




                                                                                                           WWW.RIVKINRADLER.COM

                                                                                                           926 RXR Plaza
                                                                                                           Uniondale, NY 11556-0926
ANNE M. MURRAY                                                                                             T 516.357.3000 F 516.357.3333
PARTNER
(516) 357-3108
anne.murray@rivkin.com



                                                                     December 16, 2020
BY ECF

The Honorable LaShann DeArcy Hall
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

            Re:          Wedgewood Hall Owners, Inc. v. Aspen American Insurance Company
                         Case No.: 1:20-cv-04839-LDH-RLM
                         RR File No.: 10012/98

Dear Judge DeArcy Hall:

        We represent Defendant, Aspen American Insurance Company (“Aspen”), in the above-
referenced action (“Action”) brought by Wedgewood Hall Owners, Inc. (“Plaintiff”). In accordance
with Rule III.A.3 of Your Honor’s Individual Practices, we respectfully submit this letter to set forth
the grounds for Aspen’s anticipated motion pursuant to Federal Rule of Civil Procedure 12(b)(6) to
dismiss Plaintiff’s third and fourth causes of action for “breach of the implied duty of good faith and
fair dealing” and “breach of duty of good faith”, and request for punitive damages from Aspen. As
set forth below, Plaintiff’s third and fourth causes of action are duplicative of Plaintiff’s first cause of
action for breach of contract and not cognizable under well-settled New York law. Aspen has
requested that Plaintiff voluntarily dismiss its third and fourth causes of action, but Plaintiff has
refused to do so. Accordingly, Aspen respectfully requests a pre-motion conference before Your
Honor to discuss Aspen’s anticipated motion to dismiss. Aspen’s response to Plaintiff’s complaint is
due on December 18, 2020, making this request timely under Your Honor’s Individual Practices.

        In this Action, Plaintiff seeks insurance coverage from Aspen for an underlying bodily injury
action (the “Underlying Action”) that claimant Dashawn Morris filed against Plaintiff in connection
with an alleged September 13, 2016 incident (the “Incident”) at an apartment building owned by
Plaintiff. Aspen issued package policy no. BNY0002844-005 to Plaintiff (the “Aspen Policy”),
effective from January 1, 2016 to January 1, 2017 Plaintiff did not notify Aspen of the Incident or the
Underlying Action until October 2019, over three years after the Incident and after Mr. Morris
obtained a default judgment against Plaintiff, in breach of the notice conditions of the Aspen Policy.

       Plaintiff’s Complaint in this Action asserts four causes of action against Aspen: (1) Breach of
Contract; (2) Declaratory Judgment; (3) Breach of Implied Covenant of Good Faith and Fair Dealing;


 66 South Pearl Street, 11th Floor   25 Main Street                        477 Madison Avenue              2649 South Road
 Albany, NY 12207-1533               Court Plaza North, Suite 501          New York, NY 10022-5843         Poughkeepsie, NY 12601-6843
 T 518.462.3000 F 518.462.4199       Hackensack, NJ 07601-7082             T 212.455.9555 F 212.687.9044   T 845.473.8100 F 845.473.8777
                                     T 201.287.2460 F 201.489.0495
      Case 1:20-cv-04839-LDH-RLM Document 10 Filed 12/16/20 Page 2 of 3 PageID #: 45


RIVKIN RADLER LLP

  The Honorable LaShann DeArcy Hall
  December 16, 2020
  Page 2


  and (4) Breach of Covenant of Good Faith.1 In connection with Plaintiff’s fourth cause of action,
  Plaintiff seeks punitive damages in addition to compensatory damages.

          This Action is a breach of contract case based upon Aspen’s alleged improper refusal to
  defend and indemnify Plaintiff in connection with the Underlying Action under the Aspen Policy.
  Accordingly, Plaintiff’s first and second causes of action are for breach of contract and declaratory
  judgment. Plaintiff’s third and fourth causes of action for breach of the implied covenant of good
  faith and fair dealing and breach of the covenant of good faith, based upon the same alleged facts, are
  duplicative of Plaintiff’s first cause of action. Further, Plaintiff has not and cannot plead the requisite
  elements for punitive damages from Aspen under New York law.

          Indeed, like all contracts, insurance policies contain an implied duty of good faith and fair
  dealing; the breach of that duty is a breach of contract, no more. Fasolino Foods Co., Inc. v. Banca
  Nazionale del Lavoro, 961 F.2d 1052, 1056 (2d Cir. 1992); Gordon v. Nationwide Mut. Ins. Co., 30
  N.Y.2d 427, 437 (1972). Thus, New York courts have viewed “breach of good faith” allegations, just
  like those pled by Plaintiff here, as wholly duplicative of a breach of contract claim and have
  routinely and consistently dismissed such claims as a matter of law. See, e.g., New York Univ. v.
  Cont’l Ins. Co., 87 N.Y.2d 308, 319-20 (1995) (dismissing bad faith breach claim as duplicative of
  breach of contract claim despite allegations that insurer’s denial and conduct were a “sham” and
  “vindictive”); RJ Kitchen Assocs. v. Skalski, 2019 U.S. Dist. LEXIS 31551, at *16-18 (E.D.N.Y. Feb.
  25, 2019 ), adopted by 2019 U.S. Dist. LEXIS 44225 (March 15, 2019) (DeArcy Hall, J.) (dismissing
  claim for breach of implied covenant of good faith and fair dealing as redundant of breach of contract
  claim); Refreshment Mgmt. Servs., Corp. v. Complete Office Supply Warehouse Corp., 89 A.D.3d
  913, 915 (2d Dep’t 2011) (dismissing cause of action for breach of implied covenant of good faith
  and fair dealing because it “merely duplicated the cause of action alleging breach of contract”);
  Paterra v. Nationwide Mut. Fire Ins. Co., 38 A.D.3d 511, 513 (2d Dep’t 2007) (dismissing claim for
  breach of implied covenant of good faith as duplicative of breach of contract claim because “there is
  no separate tort for bad faith refusal to comply with an insurance contract”); Johnson v. Allstate Ins.
  Co., 33 A.D.3d 665, 666 (2d Dep’t 2006) (denying plaintiffs’ motion to amend complaint to include
  allegations that insurer denied coverage “maliciously and … [in] wanton disregard of the rights of the
  plaintiffs” as duplicative of existing cause of action for breach of insurance contract). Put differently,
  “New York law . . . does not recognize a separate cause of action for breach of the implied covenant
  of good faith and fair dealing when a breach of contract claim, based upon the same facts, is also
  pled.” Harris v. Provident Life & Acc. Ins. Co., 310 F.3d 73, 81 (2d Cir. 2002); see also Blessing v.
  Sirius XM Radio Inc., 756 F. Supp. 2d 445, 460 (S.D.N.Y. 2010) (dismissing plaintiffs’ breach of
  implied covenant of good faith and fair dealing claim as duplicative of their breach of contract claim).


  1
   This letter is based upon the allegations in Plaintiff’s Complaint and Aspen reserves its right to contest these allegations,
  as necessary.
    Case 1:20-cv-04839-LDH-RLM Document 10 Filed 12/16/20 Page 3 of 3 PageID #: 46


RIVKIN RADLER LLP

  The Honorable LaShann DeArcy Hall
  December 16, 2020
  Page 3


          Here, virtually every paragraph of Plaintiff’s third cause of action refers to Plaintiff’s contract
  with Aspen, i.e., the Aspen Policy, as the basis for Plaintiff’s claim. Likewise, the fourth cause of
  action concedes that Aspen’s duty to act in good faith is one of its “contractual duties” (Compl. ¶ 46),
  and Plaintiff’s claim for damages is based directly upon Aspen’s purported duties under the Aspen
  Policy and alleges that Plaintiff’s damages “were reasonably contemplated by the parties prior to
  contracting” (Compl. ¶ 53). Accordingly, Plaintiff’s claims for breach of the implied covenant of
  good faith and fair dealing and breach of covenant of good faith are grounded in and arise from
  Plaintiff’s breach of contract claim. They are duplicative and should be dismissed.

           In New York, it is also well settled that damages arising from breach of contract are limited to
  the contract damages necessary to redress the private wrong. New York Univ., supra, 87 N.Y.2d at
  315-316. Thus, punitive damages are not recoverable for, as here, an alleged ordinary breach of
  contract, as their purpose is not to remedy private wrongs but to vindicate public rights. Rocanova v.
  Equitable Life Assur. Soc., 83 N.Y.2d 603, 613 (1994). Indeed, the New York Court of Appeals has
  held that in order to recover punitive damages against an insurance company, it must be demonstrated
  that the company, in its dealings with the general public, engaged in a fraudulent scheme evincing
  such a high degree of moral turpitude and such wanton dishonesty as to imply a criminal indifference
  to civil obligations. See New York Univ., 87 N.Y.2d at 315-16; Rocanova, 83 N.Y.2d at 613;
  Paterra, supra, 38 A.D.3d at 513 (2nd Dept. 2007) (dismissing claim for punitive damages because
  alleged conduct did not warrant such damages to vindicate a public right); Grazioli v. Encompass Ins.
  Co., 40 A.D.3d 696, 698 (2d Dep’t 2007) (dismissing claim for punitive damages because complaint
  did not allege a pattern of egregious conduct directed at the public). Punitive damages are not
  available for an isolated transaction, even if the conduct was reckless and unreasonable as Plaintiff
  alleges here. Cunningham v. Security Mut. Ins. Co., 260 A.D.2d 983, 985 (3d Dep’t 1999); Tate v.
  Metropolitan Life Ins. Co., 186 A.D.2d 859 (3d Dep’t 1992); Porter v. Allstate Ins. Co., 184 A.D.2d
  685 (2d Dep’t 1992). Plaintiff has not and cannot plead the factual predicates to a claim for punitive
  damages. Plaintiff’s claim for punitive damages also should be dismissed.

          Based upon the foregoing, Aspen respectfully requests a pre-motion conference in
  anticipation of filing a motion to dismiss. We thank the Court for its consideration of this request.

                                                 Respectfully submitted,

                                                 RIVKIN RADLER LLP

                                                 /s/ Anne M. Murray
                                                 Anne M. Murray

  cc:      Jeffrey Fleischmann, Esq. (BY ECF)




  5069929.v1
